Form 312
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Denise R. Ekstrand                                 :         Case No. 18−10964−TPA
     Debtor(s)                                     :         Chapter: 13
                                                   :
Denise R. Ekstrand                                 :
        Movant(s),                                 :
                                                   :         Related to Document No. 51 Related to
    v.                                             :         Claim No. 4
PNC Bank, N.A.                                     :
       Respondent(s).                              :         Hearing Date: 3/3/21 at 10:30 AM
                                                   :
                                                   :
                                                   :




                                              ORDER



            AND NOW, this The 23rd of December, 2020, upon consideration of the Debtor(s)'
Objection/Response to Payment Change Notification filed at Doc. No. 51 ("Objection") which
relates to the Payment Change Notification filed at Claim No. 4,

           It is hereby ORDERED, ADJUDGED and DECREED that:

           (1) On or before February 5, 2021, PNC Bank, N.A. shall file a Response to the
Objection ("Response") specifically addressing each and every one of the objections asserted by the
Debtor(s). Any Response filed by the Party originally filing the Payment Change Notification shall
attach as an exhibit to the Response:


                 A complete and accurate loan payment history since the date of the
           (a)   last payment change;
           (b)   A computation of the payment change in a format which is readily
                 understandable by the Court and the Parties−in−Interest; and,
           (c)   A declaration by a competent official of the Creditor substantiating the
                 veracity and accuracy of all matters pertaining to the requested
                 Payment Change Notification.


          (2)    A hearing on the Objection is scheduled for March 3, 2021 at 10:30 AM in
https://www.zoomgov.com/j/16021303488. See Judge Agresti's Amended Procedures effective
6/10/20 on the Court's Website.

          (3) If on or before February 12, 2021, the Parties resolve the Objection, a Consent
Order shall be filed. If a Consent Order is timely filed, the above−scheduled hearing may be
cancelled and the Consent Order considered.



                               continued on reverse side or next page




                                               Page 1
          (4)      If on or before February 15, 2021, no Response is filed to the Objection, the
Debtor(s) shall file a Certificate of No Objection. If a Certificate of No Objection is timely filed, the
above−scheduled hearing will be cancelled and the Court will consider the matter.

           (5) Movant(s) shall immediately serve this Order on any affected Party(ies) and file a
Certificate of Service with the Clerk within five (5) days of this Order.




Case Administrator to serve:
     Counsel for the Movant(s)




                                                Page 2
